Title: [May 29. Fryday. 1778.]
From: Adams, John
To: 


      When I dined again at Monsieur La Frétes at the foot of Calvare. And, We saw a great Rarity in France, Madam La Frete had four Sisters who dined with Us. Monsieur Rulier Rulhière who had always dined with Us at that House, the same Gentleman who wrote the History of the Revolution in Russia, and who also had written an History of the revolutions in Poland, dined there to day. He offered me the reading of these Histories. I asked him who was the best Historian of France, he said Mezeray: and added that the Observations upon the History of France by the Abby de Mably were excellent.
      The Disposition of the People of this Country for Amusements, and the Apparatus for them, was remarkable in this House, as indeed it was in every genteel House that I had seen in France. Every fashionable House had compleat Setts of Accommodations for Play, a Billiard Table, a Bacgammon Table, a Chesboard, a Chequer Board, Cards, and twenty other Sorts of Games, that I have forgotten. I often asked myself how this rage for Amusements of every kind, and this disinclination to serious Business, would answer in our republican Governments in America. It seemed to me that every Thing must run to ruin.
     